UNITED STATES COURT OF APPEALS
                            FOR THE TENTH CIRCUIT
                             OFFICE OF THE CLERK
                              Byron White United States Courthouse
                                       1823 Stout Street
                                    Denver, Colorado 80257
                                        (303) 844-3157
Elisabeth A. Shumaker                                                 Douglas E. Cressler
Clerk of Court                         April 15, 2010                 Chief Deputy Clerk




Mr. Mark Andrew Christensen
FCI - Victorville Medium II
P.O. Box 5300
Adelanto, CA 92301
#09220-046
RE:       09-8040, 09-8054, Christensen v. Big Horn County Board of Count, et al
          Dist/Ag docket: 2:08-CV-00112-ABJ

Dear Appellant:

Enclosed is a copy of the order and judgment.

Please contact this office if you have questions.

                                              Sincerely,



                                              Elisabeth A. Shumaker
                                              Clerk of the Court



cc:       Joseph H. Azbell
          Steven K. Sharpe
          Kathleen Swanson



EAS/lab